Citation Nr: 1620992	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative arthritis with intervertebral disc syndrome.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2014.  A transcript of this hearing is associated with the claims file.

In December 2014 the Board remanded the case for further action by the originating agency.  In August 2015, the Board denied entitlement to an increase in excess of 20 percent for orthopedic impairment from lumbar spine degenerative arthritis with intervertebral disc syndrome and a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In that same decision, the Board granted initial, separate 10 percent ratings for right and left lower extremity radiculopathy.  The Veteran appealed the denial of the claims for entitlement to an increase in excess of 20 percent for orthopedic impairment from lumbar spine degenerative arthritis with intervertebral disc syndrome and TDIU, but did not appeal the grants of initial, separate 10 percent ratings for right and left lower extremity radiculopathy.  

In April 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand which vacated and remanded the Board's August 2015 decision with regard to the claims of entitlement to an increase in excess of 20 percent for orthopedic impairment from lumbar spine degenerative arthritis with intervertebral disc syndrome and TDIU.  The issues are now once again before the Board.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative arthritis with intervertebral disc syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).
The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for lumbar spine arthritis, rated as 20 percent disabling, a right shoulder disability, rated as 20 percent disabling, right and left radiculopathy of the lower extremities, each rated as 10 percent disabling, right and left knee arthritis, each rated as 10 percent disabling, right and left knee subluxation, each rated as 10 percent disabling, and right and left knee limitation of extension, each rated as noncompensably disabling.   The Veteran's combined rating is 70 percent.  Pursuant to 38 C.F.R § 4.16(a)(3), disabilities affecting a single body system or resulting from common etiology are considered as one disability.  Therefore, the service connected disabilities meet the schedular criteria.

In support of his claim, the Veteran submitted letters from his private physician in November 2007 and June 2009 stating that he experienced difficulty maintaining gainful employment and performing jobs that required physical activities such as lifting, twisting, bending, and climbing.  The private doctor did not find that the Veteran was precluded from obtaining or maintaining employment.  The Board also notes that while the November 2007 letter states that it was considerably difficult for the Veteran to remain employed, the Veteran thereafter continued to work as a maintenance manager for another five years.  A July 2014 VA Disability Benefits Questionnaire filled out by the Veteran's treating physician stated that the Veteran was "unable to work at any job-100%".  Finally, the Veteran testified in November 2014 that he was unable to perform the physical aspects of his previous job.  The Veteran also testified that he did not think he was capable of working in an office environment.

The record also contains several VA opinions against the claim.  The March 2014 VA examiner concluded that the Veteran's service-connected conditions did not impact his ability to maintain or obtain substantially gainful sedentary employment.  Other VA examiners have identified some impairment to the Veteran's employment from his service-connected conditions, but this impairment was in the context of performing physically demanding activities.  For example, the August 2008 VA examiner found that the Veteran's low back disability did not prevent him from performing his activities of daily living and not affect sedentary employment.  Similarly, the October 2011 VA examiner identified impairment to employment through the Veteran's limitations to standing, walking, and lifting.  

In resolving all doubt in the Veteran's behalf, the evidence of record is at least in equipoise that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation and would likely only allow for marginal employment.  Therefore, entitlement to a TDIU has been established and his appeal is granted. 38 C.F.R. § 4.16(a)(3) (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.


ORDER

A TDIU is granted.



REMAND

In the April 2016 Joint Motion for Remand, the Court determined that the Board failed to provide an adequate statement of reasons and bases for not granting an increased rating for orthopedic impairment of the lumbar spine based on flare-ups.

In this regard, the May 2009 VA examiner described back flare-ups and limitations including weakened movement, excess fatigability, incoordination, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  It was noted the Veteran had flare-ups four to seven times per month with overuse.  The November 2011 VA examination provided a description of flare-ups once or twice per day requiring rest.  The April 2015 VA examination noted flare-ups with activity, but also noted that the Veteran would need to be present at the time of the flare-up in order to opine without speculation with regard to any additional limitation presented as a result of flare-ups.  

The Board finds that the evidence of record is inadequate with regard to the question of whether the Veteran's flare-ups cause additional limitation of motion of his lumbar spine disability.  Therefore a new examination is required.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any additional private treatment records identified by the Veteran and associate them with the claims file for consideration in this appeal.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected lumbar spine degenerative arthritis with intervertebral disc syndrome.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In particular, the examiner should address whether the Veteran's lumbar spine degenerative arthritis with intervertebral disc syndrome further limits the Veteran's range of motion during flare-ups.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


